                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as           )
The Tofurky Company; and                              )
The Good Food Institute, Inc.,                        )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )       No. 18-cv-4173-FJG
                                                      )
Mark Richardson, in his official capacity as          )
Cole County Prosecuting Attorney and                  )
on behalf of all Missouri Prosecuting Attorneys,      )
                                                      )
       Defendants.                                    )

                   REPLY TO SUGGESTIONS IN OPPOSITION TO
               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       The State essentially argues that the law at issue is constitutional because the State

promises it will be used responsibly. Even if the State had control over the putative class of

county prosecuting attorneys, which it does not, such a promise could not cure the facial

constitutional infirmities of a speech-suppressive, content-based law. See United States v.

Stevens, 559 U.S. 460, 480 (2010).

I.     Nothing in the nonbinding guidance from the Department of Agriculture saves this
       unconstitutional criminal law directed at constitutionally protected speech.

       On its face, the law (Statute) applies broadly to any “oral or written statement,” including

advertisements and labels, as well as displays, pictures, and illustrations. Mo. Rev. Stat.

§ 265.490(6). The State acknowledges that the Statute criminalizes “misrepresenting a product as

meat that is not derived from harvested production livestock or poultry.” But the State elides the

fact that the law defines “misrepresenting a product as meat” as a “misleading or deceptive

practice” without explaining what speech constitutes “misrepresenting” a product as meat. It




                                                 1
likewise does not explain what speech (e.g., disclosures, qualifiers, terms, or images) might

protect producers from prosecution under the law. In fact, the law says nothing at all that would

limit prosecutorial discretion in determining when a plant-based meat or lab-grown meat

producer’s expressive activity amounts to “misrepresenting a product as meat.”

        The State’s promise to use this new criminal law responsibly is premised on the

nonbinding guidance issued by the Department of Agriculture. Nothing in that agency’s

guidance is binding even on the Department of Agriculture, much less county prosecutors, who

are the parties responsible for prosecuting misdemeanors in Missouri. 1 See Mo. Rev. Stat.

§ 56.060; Mo. Rev. Stat. § 265.220. Although the Department of Agriculture is indeed required

to report suspected violations of the Statute to county prosecutors, see Mo. Rev. Stat. § 265.497,

there is no restriction on when a prosecuting attorney may initiate a prosecution independent of a

report. Instead, the law simply tasks Missouri’s 115 county prosecutors with determining when a

product is “misrepresenting” itself as meat from a slaughtered animal. Prosecutors need only

determine that the use of any word, image, advertised use for the product, the product’s

appearance, or even its location within a store (or a combination thereof) means the producer is

“misrepresenting” the product as meat. For producers already in—or considering coming to—the

market in Missouri, the agency’s nonbinding guidance fails to provide any legal certainty about

what can be said and not said without risk of prosecution.

        Indeed, the State offers no citation or evidence for its statement that “neither the

Department [of Agriculture] nor any prosecutor intends to enforce the statute against” truthful




1
          The State has repeatedly taken the position that even the Attorney General cannot prosecute misdemeanors.
See, e.g., Calzone v. Hawley, 866 F.3d 866, 870 (8th Cir. 2017) (holding Missouri Attorney General has Eleventh
Amendment immunity against a suit that “does not seek to enjoin a statute that subjects him to imminent prosecution
by the attorney general”); Reprod. Health Servs. of Planned Parenthood of St. Louis Region, Inc. v. Nixon, 428 F.3d
1139, 1145 (8th Cir. 2005).


                                                        2
labels on plant-based meats (emphasis added). The extremely broad plain language of the

Statute—even setting aside the explicit intent of legislators supporting the Statute’s

enactment 2—belies the State’s claim that it can ensure no prosecutor intends to prosecute

truthful labels on plant-based and lab-grown meats. On its face, the Statute applies to truthful

speech, covers labels and marketing of both plant-based meats and lab-grown meats, and

prohibits even existing labels of plant-based meats and their usage of “meat” terminology 3 (not

to mention other forms of commercial speech, including images in marketing and packaging 4).

         In short, the State asks the Court to ignore the plain language of a newly enacted criminal

statute and instead rely on the nonbinding guidance of an agency that cannot control prosecutions

initiated under that statute. The State’s assurance that the law will be enforced differently from

what it says on its face is “is pertinent only as an implicit acknowledgment of the potential

constitutional problems with a more natural reading.” Stevens, 559 U.S. at 480.


         2
           That intent, to protect the state’s cattle, pork, and chicken industries, is consistent with the broad plain
language of the Statute itself. See, e.g., Third Reading of Senate Bills in House (May 17, 2018) (Rep. Knight: “all
we’re trying to do is basically just protect our meat industry”; Rep. Razer: “We have to protect our cattle industry,
our hog farmers, our chicken industry.”) (ECF-24-3); S. Brown, How Missouri Began to Tackle Fake Meat:
Missouri Sen. Sandy Crawford, DROVERS (May 31, 2018) (quoting Sen. Crawford as stating that the beef industry
trade group approached her “with an idea for a bill . . . and that bill was what we dubbed the fake meat bill”) (ECF
No. 24-4). In fact, the U.S. Cattlemen’s Association—the national counterpart to the Missouri Cattlemen’s
Association, which championed the Statute— crafted a petition to USDA requesting the agency prohibit plant- and
cell-based meats from using the terms “meat” and “beef,” https://www.fsis.usda.gov/wps/wcm/connect/e4749f95-
e79a-4ba5-883b-394c8bdc97a3/18-01-Petition-US-Cattlement-Association020918.pdf?MOD=AJPERES (attached
hereto as Plaintiffs’ Exhibit 6).
         3
           Sen. Munzlinger: “this bill is that a product that is derived from a non-animal sources . . . cannot use the
term ‘meat.’” Senate Bills for Perfection (March 7, 2018). Rep. Knight “This bill is basically just trying to protect
the integrity of the meat industry . . .” Third Reading of Senate Bills in House (May 17, 2018). Rep. Houghton:
“We’ve got companies and individuals that want to rename what fruits and vegetables are and call them ‘meat.’”
Third Reading of Senate Bills in House (May 17, 2018). Compare with Def. Brief at 8–9: (“The text of the statute
does not criminalize the use of the word ‘meat’ . . . it just requires the plant-based or lab-grown meat to say that it is
plant-based or lab-grown meat.”) (“the behavior with which the statute is concerned is defined not by the use [of]
any particular word or words . . .”).
         4
           Rep. McCreery: “[W]hen somebody buys meat made out of soy, you think that they’re dumb enough to
think that it’s actually meat from a slaughtered animal?” Rep. Houghton: “I’m assuming that you’ve seen the
pictures of the products that they produce? . . . And there’s pictures of cattle and chickens on it! . . . That is a
misrepresentation. That’s what we’re trying to stop.” Third Reading of Senate Bills in House (May 17, 2018).



                                                            3
II.      Nothing in the doctrine of constitutional avoidance can save this criminal law, which
         is directed on its face at suppressing constitutionally protected speech. 5

         Contrary to the State’s argument, the doctrine of constitutional avoidance cannot save the

Statute. Constitutional avoidance applies only where a law has some lawful interpretation on its

face—it cannot be used to rewrite a statute. “The canon of constitutional avoidance comes into

play only when, after the application of ordinary textual analysis, the statute is found to be

susceptible of more than one construction; and the canon functions as a means of choosing

between them.” Clark v. Martinez, 543 U.S. 371, 385 (2005). “In the absence of more than one

plausible construction, the canon simply has no application.” Jennings v. Rodriguez, 138 S. Ct.

830, 842 (2018) (quotation marks omitted). As the Supreme Court recently confirmed, “a court

relying on that canon still must interpret the statute, not rewrite it.” Id. at 836. The Court has thus

rejected the use of constitutional avoidance to re-write and save a speech-suppressing statute:

                  We will not rewrite a law to conform it to constitutional
                  requirements, for doing so would constitute a serious invasion of the
                  legislative domain, and sharply diminish Congress’s incentive to
                  draft a narrowly tailored law in the first place.

Stevens, 559 U.S. at 481.

         Despite this guidance, the State invites the Court to substitute the Department of

Agriculture’s nonbinding memorandum for the Statute as written. But in so doing, the State asks

the Court to assume that the Statute does nothing more than require plant-based and lab-grown

meats to use label disclosures. The law is in no way limited to products without disclosures. On

its face, the Statute prohibits any “oral or written statement” that could be construed as

“misrepresenting a product as meat.” Accepting the State’s reading would require the Court to


5
          Plaintiffs will not repeat the arguments concerning their likelihood of success on the merits, the first and
most prominent of the Dataphase factors in First Amendment cases, see Phelps-Roper v. Nixon, 545 F.3d 685, 690
(8th Cir. 2008). See ECF No. 24 at 7-19.



                                                           4
ignore the plain text of the law, create limits on the scope and type of speech that is prohibited,

and add specific language about label disclosures—essentially rewriting the Statute. See

Jennings, 138 S. Ct. at 834 (reversing statutory-construction decision which “all but ignored the

statutory text”). Even if the Court could rewrite the Statute in the manner the State suggests, the

law would remain unconstitutional.

III.     The Statute suppresses truthful, non-misleading speech.

         Because it is directed at suppressing constitutionally protected speech, the law is subject

to (at least) the Central Hudson commercial speech test. “Under a commercial speech inquiry, it

is the State’s burden to justify its content-based law as consistent with the First Amendment.”

Sorrell v. IMS Health, 564 U.S. 552, 571–72 (2011). Under the Central Hudson test, the State

must prove that its articulated justification for a speech restriction rests on more than “[m]ere

speculation or conjecture” and that “the harms it recites are real and that its restriction will in fact

alleviate them to a material degree.” Edenfield v. Fane, 507 U.S. 761, 770–71 (1993).

         Because the State is unable to meet this burden, it instead attempts to insulate the Statute

from Central Hudson analysis entirely. It takes the position that the Statute does nothing more

than regulate false or inherently misleading commercial speech. But this argument is circular: if

the Statute is rewritten and subjected to a restrictive construction applying only to false label

disclosures, 6 then yes—it would escape Central Hudson. But if the Statute is interpreted as

written, it encompasses truthful, non-misleading speech, including the speech of Plaintiffs.




6
          Indeed, the state’s brief is inconsistent as to what kinds of disclaimers would be sufficient to exempt a label
from the reach of the law — whether both a qualifier and disclosure (p. 2, quoting enforcement memo), only a
qualifier (pp. 5-6, “the use of the word ‘meat’ on a plant-based or lab-grown product violates the statute only if it
lacks an appropriate qualifier that the product is plant-based or lab-grown”), or either a qualifier or a disclosure
would be necessary (p. 5, in reference to Tofurky’s labels).



                                                           5
IV.     The Statute suppresses truthful, non-misleading speech.

        In skipping Central Hudson analysis and instead relying on the contention that Plaintiffs’

speech is not the type of speech prohibited by the Statute, the State fails to offer any rationale for

its speech restriction—let alone demonstrate that a real and substantial government interest

justifies that speech restriction. Instead, the State devotes a single sentence to address its asserted

interest—the “interest in truthful labeling of meat products by requiring labels to avoid

misrepresenting plant-based or lab-grown meat as conventional meat from a carcass.” Def. Br.

at 13 (emphasis added). It is not clear that this is a substantial interest. But presuming it is, the

Statute suppresses far more speech than necessary to advance it.

        Long before the challenged amendment, Mo. Stat. § 265.494 already prohibited

“misleading or deceptive practices.” The Statute cannot be justified by a simple desire to outlaw

deception. A state cannot justify its suppression of disfavored speech by the professed desire to

outlaw something already outlawed. See Animal Legal Def. Fund v. Reynolds, No.

417CV00362JEGHCA, 2019 WL 140069, at *8 (S.D. Iowa Jan. 9, 2019) (striking down state

law targeted at those who challenge the livestock industry, and noting that the state could have

relied upon existing law “to protect its proffered interests without chilling speech”). By adding

the contested language, the amendment decrees that presenting a product as meat is per se

“misleading or deceptive,” unless the product comes from a slaughtered animal. The Statute

thereby seeks to move the question of whether a practice is deceptive from the realm of fact—

where we ask whether consumers are actually deceived—into the realm of law—where

disfavored speech is statutorily declared deceptive. That violates the First Amendment,

particularly where there is no evidence whatsoever that there is any deception. See, e.g., Painter

v. Blue Diamond Growers, No. 17-55901, 2018 WL 6720560, at *1 (9th Cir. Dec. 20, 2018).




                                                   6
       Courts must not “turn away if it appears that the stated interests are not the actual

interests served by the restriction.” Edenfield, 507 U.S. at 768. Legislator comments about

protecting the animal agriculture industry, see supra, make clear the State’s assertion of interest

here is not what motivated the General Assembly to enact this restriction on speech. But the

desire to divert customers from one form of lawful business to another is not a legitimate state

interest that justifies a restriction on commercial speech. 44 Liquormart, Inc. v. Rhode Island,

517 U.S. 484, 514 (1996); Thompson v. Western States Med. Ctr., 535 U.S. 357, 374 (2002).

(“Attempting to control the outcome of the consumer decisions . . . by restricting lawful

commercial speech is not an appropriate way to advance a state interest in protecting

consumers.”).

       Even if the State had identified a sufficiently substantial government interest, it still

would have to show that the restrictions “directly and materially advance the asserted

government interest.” Missouri v. Am. Blast Fax, 323 F.3d 649, 656 (8th Cir. 2003). It has made

no such showing here. In fact, all the State has attempted to show is that the Statute does nothing.

Simply reiterating the State’s longstanding prohibition against misleading meat labeling does not

directly and materially advance any interest at all.

       The law is clear that, if there are “alternatives to the regulations that directly advance the

asserted interest in a manner less intrusive to plaintiffs’ First Amendment rights,” the

government has failed to carry its burden. Mo. Broadcasters Ass’n v. Lacy, 846 F.3d 295, 302

(8th Cir. 2017). Here, the State acknowledges the existence of narrower restrictions when it asks

the Court to rewrite the Statute to apply solely to labels and to specific statements or omissions.

But the Court cannot rewrite the statute, and—as written—the Statute is a broad restriction on




                                                  7
speech. The State has failed to show that the Statute directly and materially advances a

substantial government interest without being more extensive than necessary.

V.     Plaintiffs adequately show Article III standing, and their claims are ripe for review.

           a. Plaintiffs face irreparable harm absent injunction.

       The State does not contest that if Plaintiffs’ speech is prohibited under the Statute, they

(1) will in fact experience irreparable harm absent an injunction, (2) have adequately alleged

Article III standing, and (3) present claims that are ripe for review. That is true even if Plaintiffs’

speech is even “arguably . . . proscribed by [the] statute’ they wish to challenge.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 162 (2014) (quoting Babbitt v. United Farm Workers

Nat’l Union, 442 U.S. 289, 303 (1979)).

       Any threat to First Amendment rights necessarily constitutes irreparable harm. Powell v.

Noble, 798 F.3d 690, 702 (8th Cir. 2015). The State attempts to avoid this issue by proclaiming

that the Statute allows Plaintiffs’ labels, and Tofurky faces “no realistic risk of enforcement.”

Leaving aside the fact that a world of conduct beyond its labels (including all of Tofurky’s

marketing campaigns) leaves it at risk of prosecution under the law, Tofurky has shown it

realistically fears enforcement. Pls’ Motion at 17-19. As with any government-restricted speech,

the balance of harms here favors the protection of constitutional rights.

           b. Plaintiffs have Article III standing.

       The State conflates standing and merits. It contends that Plaintiff Tofurky lacks standing

because it faces no actual or imminent threat of prosecution according to the Department of

Agriculture’s nonbinding interpretation of the Statute. Again, assurances in the State’s brief or in

the memorandum are not binding on either the State or any one of the 115 county prosecutors

tasked with enforcing the state’s misdemeanor laws.




                                                   8
        When a plaintiff faces actual or imminent threat of prosecution—as Tofurky does here,

by the fact that the State enacted this new criminal law—this unquestionably constitutes a

concrete and particularized injury-in-fact sufficient to confer standing. Plaintiffs need not have

been actually prosecuted or threatened with prosecution. St. Paul Area Chamber of Commerce v.

Gaertner, 439 F.3d 481, 487 (8th Cir. 2006). Rather, the plaintiff needs only to establish that he

would like to engage in arguably protected speech, but that he is chilled from doing so by the

existence of the statute. Self-censorship can, itself, constitute injury in fact. See Virginia v. Am.

Booksellers Ass'n, 484 U.S. 383, 393 (1988); Babbitt v. Farm Workers, 442 U.S. 289, 298,

(1979); 281 Care Comm. v. Arneson, 638 F.3d 621, 627 (8th Cir. 2011).

             c. Plaintiffs’ claims are ripe for review.

        The State also contends that Plaintiffs’ claims are not ripe because the Statute has not

been enforced since its enactment about four months ago. 7 The Supreme Court has repeatedly

found that plaintiffs have standing to bring pre-enforcement First Amendment challenges to new

criminal statutes even when those statutes have never been enforced. See, e.g., Babbitt, 442 U.S.

at 302; Doe v. Bolton, 410 U.S. 179 (1973). Speech can be reasonably chilled by a law without

any regular enforcement. 281 Care Comm., 638 F.3d at 628 (finding plaintiffs were reasonably

chilled by law amended “fewer than five years” before suit was filed, even though there had been

no enforcement since that amendment). Courts have also refused to dismiss cases where a

governmental body ceased and promised not to resume a wrongful practice, because “[p]resent

intentions may not be carried out,” and “it is not certain that changes in leadership or philosophy

might not result in reinstitution of the [challenged] policy.” Phillips v. Penn. Higher Educ.

Assistance Agency, 657 F.2d 554, 569–70 (3d Cir.1981), cert. denied, 455 U.S. 924 (1982). The


7
         In fact, even the Department of Agriculture memorandum suggests it will begin referring cases for
prosecution this month.


                                                        9
concern about enforcement is particularly acute where the State cannot even bind the individual

county prosecutors to a promise of non-enforcement. Because the law creates a criminal offense,

is newly enacted, and on its face arguably targets precisely the speech Plaintiffs want to engage

in, their claim is ripe. See Susan B. Anthony List, 573 U.S. at 162.

                                            Conclusion

        Because Plaintiffs are likely to succeed on the merits of their First Amendment claim and

the other Dataphase factors weigh in their favor, this Court should issue a preliminary injunction

and enjoin the enforcement of the Statute, Mo. Rev. Stat. § 265.494(7), during the pendency of

this action.

                                              Respectfully submitted,

                                              /s/ Anthony E. Rothert
                                              Anthony E. Rothert, #44827
                                              Jessie Steffan, #64861
                                              ACLU of Missouri Foundation
                                              906 Olive Street, Suite 1130
                                              St. Louis, Missouri 63101
                                              Phone: (314) 652-3114

                                              Gillian R. Wilcox, #61278
                                              ACLU of Missouri Foundation
                                              406 W. 34th Street, Suite 420
                                              Kansas City, MO 64111
                                              Phone: (816) 470-9938

                                              Matthew Liebman, pro hac vice
                                              Amanda M. Howell, pro hac vice
                                              Alene Anello, pro hac vice
                                              Animal Legal Defense Fund
                                              525 E. Cotati Ave.
                                              Cotati, California 94931
                                              Phone: (707) 795-2533

                                              Jessica Almy, pro hac vice
                                              The Good Food Institute
                                              1380 Monroe St. NW #229
                                              Washington, DC 20010



                                                 10
Phone: (866) 849-4457

Attorneys for Plaintiffs




  11
                                CERTIFICATE OF SERVICE

       I certify that on January 18, 2019, I filed a copy of the foregoing electronically with the

Court using the CM/ECF system, which sent notification to counsel.

                                                     /s/ Anthony E. Rothert




                                                12
